SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1226
CAF 11-01113
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF BRITTNEY N.,
RESPONDENT-APPELLANT.
------------------------------------                               ORDER
NIAGARA COUNTY PROBATION DEPARTMENT,
PETITIONER-RESPONDENT.


THOMAS M. O’DONNELL, ATTORNEY FOR THE CHILD, NIAGARA FALLS, FOR
RESPONDENT-APPELLANT.

CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT (ERIN P. DELABIO OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Niagara County (David
E. Seaman, J.), entered August 5, 2010 in a proceeding pursuant to
Family Court Act article 7. The order placed respondent in the
custody of the Niagara County Commissioner of Social Services.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court